Name: Commission Regulation (EC) No 1909/94 of 28 July 1994 amending Regulation (EC) No 1835/94 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the day of 26 July 1994 for exchanges with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 94 Official Journal of the European Communities No L 194/33 COMMISSION REGULATION (EC) No 1909/94 of 28 July 1994 amending Regulation (EC) No 1835/94 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the day of 26 July 1994 for exchanges with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, tion, the lodging of such applications must be suspended ; whereas Article 1 (2) must be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EC) No 1835/94 is replaced by the following : '2 . the issuing of STM licences in response to applica ­ tions submitted from 27 July 1994 onwards is suspended for the time being.' Article 2 This Regulation shall enter into force on 29 July 1 994. It shall apply from 27 July 1994. Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 835/94 ('), adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for the day of 26 July 1994 for trade with Spain ; Whereas Regulation (EC) No 1835/94 provides, in error, that further applications for licences may be lodged ; whereas, in accordance with the purpose of the Regula ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 191 , 27 . 7. 1994, p. 18 .